Name: Commission Regulation (EEC) No 920/91 of 12 April 1991 amending Regulation (EEC) No 859/89 laying down detailed rules for the application of intervention measures in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 4 . 91 Official Journal of the European Communities No L 92/23 COMMISSION REGULATION (EEC) No 920/91 of 12 April 1991 amending Regulation (EEC) No 859/89 laying down detailed rules for the application of intervention measures in the beef and veal sector Whereas the provisions of this Regulation are in accord ­ ance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector (3), as last amended by Regulation (EEC) No 2271 /90 (4), lays down in particular general provisions on intervention ; whereas, in the light of experience gained, the authoriza ­ tion granted to intervention agencies to limit buying-in in the event of massive quantities of meat being offered for intervention should apply to all the measures referred to in Article 6 of Regulation (EEC) No 805/68 ; Article 1 In the first paragraph of Article 5 of Regulation (EEC) No 859/89, '(5)' is deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968 , p. 24 . (2) OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 91 , 4. 4. 1989, p. 5 . (4) OJ No L 204, 2. 8 . 1990, p. 45.